                                           20D03-2004-CT-000090                                              Filed: 4/27/2020 12:16   PM
                                                                                                                                   Clerk
USDC IN/ND case 3:20-cv-00431-JD-MGG         document
                              Elkhart Superior Court 3 6 filed 04/27/20 page 1 of 6                              Elkhart County, Indiana




STATE OF INDIANA                 )                               IN   THE ELKHART SUPERIOR COURT
                                 )           SS:
COUNTY OF ELKHART                )                               CAUSE NO.

KAYLENE PETERSCHEIM,                                   )

                                                       )

                Plaintiff,                             )

                                                       )

     V.                                                )

                                                       )

FOREST RIVER                                           )

MANUFACTURING, LLC,




                                                   w
                                                       )

                                                       )

                Defendant.                             )




     Plaintiff alleges against       Defendant      that:



     1.   The   Plaintiff,   Kaylene Peterscheim, ﬁled a Charge 0f Discrimination (N0. 470-2020-

          00399) With the      EEOC         0n or about October 31, 2019 (Exhibit “A”, attached              hereto,


          made    a part hereof and incorporated herein), and Plaintiff received a Notice of Right t0


          Sue from the       EEOC        0n January 28, 2020 (Exhibit “B”), and        this   Complaint has been

          ﬁled within ninety (90) days after receipt thereof.


          Defendant Forest River Manufacturing,                   LLC     is   a corporation authorized t0 due


          business in the State of Indiana, and does so in Elkhart Indiana.               Defendant   is   believed


          to   employ 200 0r more individuals throughout each week of the current and preceding

          calendar years, and        is   an “employer” for purposes 0f Title VII 0f the Civil Rights Act


          0f 1964, 42 U.S.C.         §   20006   et seq. (“Title VII”).


          Plaintiff contends that she         was sexually harassed and discriminated against because of

          her sex and that she was retaliated against for reporting sexual harassment,                     all   as set




                                                           _1_
USDC IN/ND case 3:20-cv-00431-JD-MGG document 6 filed 04/27/20 page 2 of 6


         forth in her   EEOC Charge of Discrimination attached as Exhibit “A”.

    4.   Plaintiff   was hired by Defendant on 0r about July                   17,    2017 and worked through the

         date of her termination          on Jun   14, 2019.


    5.   Plaintiff injured herself 0n the job          on January      15, 2019.       She reported the work-related

         injury, but    was   told   by her Supervisor        that “it   was   all   in her head.”   Plaintiff   ﬁled an


         injury report and     was seen by         the Worker’s Compensation doctor.                 Plaintiff was told


         to return to   work with restrictions, but Plaintiff” s            supervisor told her that he     would not

         accommodate her        light     duty work.       Plaintiff continued t0 suffer      extreme pain, but was


         refused X—rays or medication t0 obtain relief from the pain.                      Plaintiff was then seen      by

         the Worker’s     Compensation doctor again resulting                   in Plaintiff being placed        on   light


         duty.   Plaintiff contends that she           was terminated       (in addition t0 other illegal reasons)


         for being injured     0n the job and obtaining Worker’s Compensation medical                       care, all in


         Violation 0f the tort laws and public policies 0f the State of Indiana                        Which prohibit

         retaliation for utilizing      Worker’s Compensation beneﬁts.


    6.   Plaintiff also contends that she          was   entitled t0     medical leave under the Family Medical


         Leave Act, 29 U.S.C.         §   2601   et seq.   (“FMLA”).         Defendant was obligated to provide

         medical leave under the          FMLA, including the appropriate FMLA paperwork.                     Plaintiff


         was denied     substantive beneﬁts under the            FMLA,       her job was interfered with, and she


         suffered a retaliatory discharge, because 0f having a serious health condition and


         requesting time off of work, Which obligated Defendant to provide her medical leave


         under the   FMLA.

    7.   Defendant acted intentionally and in reckless disregard of Plaintiff’ s federally protected



                                                         _2_
 USDC IN/ND case 3:20-cv-00431-JD-MGG document 6 filed 04/27/20 page 3 of 6


            civil rights   under Title VII and the    FMLA,   and acted recklessly by terminating Plaintiff

            out   0f retaliation    for   suffering    a   work-related    injury     and    utilizing      Worker’s


            Compensation beneﬁts.          Therefore, Plaintiff    is   entitled to   compensatory damages,

            liquidated damages, punitive      damages and reasonable attorney’s             fees   and   costs.


        WHEREFORE,           Plaintiff prays for   judgment against the Defendant              for   compensatory

damages, liquidated damages, punitive damages, reasonable attorney’s fees and                      costs,   and for   all



other just and proper relief in the premises.


                                            JURY DEMAND

        Pursuant t0 Rule 38 of the Indiana Rules 0f Trial Procedure, Plaintiff demands a                      trial   by

jury in this action.




                                                             Respectfully submitted,


                                                             CHRISTOPHER C. MYERS & ASSOCIATES


                                                             /s/Christopher C.   Myers
                                                             Christopher C. Myers, #10043-02
                                                             809 South Calhoun Street, Suite 400
                                                             Fort Wayne, IN 46802
                                                             Telephone:    (260) 424-0600
                                                             Facsimile:    (260) 424-07 12
                                                             E-mail:          cmyers@myers—1aw.com
                                                             Counsel for Plaintiff
                                                            20D03-2004-CT-000090                               Filed: 4/27/2020 12:16 PM
                                                                                                                                    Clerk
                                 USDC IN/ND case 3:20-cv-00431-JD-MGG
                                                               Elkhart Superiordocument
                                                                                Court 3 6 filed 04/27/20 page 4 of  6 County, Indiana
                                                                                                                 Elkhart


                     06?,r’3V2019/THU 10:31 M1                                                                                                     Hi         N:                                                  E,       £234,

             zi



        -r


                 |



        51       i
                       mama Fem. 5 m non)
                                                                                                                                                                    (:harge Presented To:                Agencyaes) Charge Nu(s):
             1!
                                                        CHARGE OF BigCRlMIN/XHQN                                                                     .




                                                                                                                                Mvmy Ant                                       FEp‘A
        31:?                                  Wu (mm    is affected aw w       Act of 1m. See andoaed
                                                                                          ﬁlmy
                                                                                                               mm
                                                                                                                                                                         [j
                                                     Stalemant am: 01M: Informatlm berm
             E




             z
                                                                                            piaims mls farm.

                                                                                                                                                                         K
                                                                                                                                                                         I     EEc)04:40              2020498635?)
                                                                                                                                                                                                                                and EEOC:
                                                                                                     Equal Employment Opportunity Commission                                                                           >




                                                                                                                               Stem or Irma! Amway.      if   any
                                                                                                                                                                               Home Phone    (Ind‘   Ares Code)            Dale n!   Birth
                       Name       {Indicate    Mn, Ma. Mrs.)
                                                                                                                                                                               574870-4422
                       I(ayleme               J,   Petersehaim             ,




                                                                                                                                      City,   Glam and ZIP Code
                       SEreakMdre$8

                       885         W 59$ South, Wolcbt‘tville {N                                         46795
                                                                                       Appmntleeshlp Commlltae,                                                         or State or Local Government Agency That            I   aaileve
                       Named     tha Employer, Labar Organiznﬁon, Employment Agency,
                                       5:5
                                                                          Ii‘st under PARTICUMRS below.)
                       Discriminated Against Me or 00mm. (:fmom than two,
                                                                                                                                                                               em,    Employm. Mamba”                Phone Na.
    é

                       “awe
                                                                                                                                                                                         25+                (317) 4-264] 1139
                       Forest River Mamtfacmring LLC‘
                                                                                                                                      (3W. 8mm and ZIP Cam!
                       Stmat'Adaniﬂ                            v




                       Registered. Agent: Joseph                                     Graemee, 900                  CR     1   N, Elkhart IN 46514
                                                                                                                                                                                Nu,   Emma... Mum“,           Puma   N9. {Includo Amer
                       Name

         ;"'
                       swam Address                                                                                                   any,    sum and    zzp   cm

                       mscmmmmu WED ow «moms appmprtnte bnxmsg.)                                                                                                                         mmm DISCRIMINAIION mm: pLAc-E           Laissl
         :                                                                                                                                                                                      ﬁanlest
                                                                                               Hostile   Wagk Environmvm
        2:                                                                 ‘




I
             I
                 I




                             i          £
                                             RACE
                                                        D
                                                   smmmwu
                                                               COLOR

                                                                   ‘
                                                                                               AGE
                                                                                                              I]
                                                                                                                    sax

                                                                                                                   mswmw
                                                                                                                                [j
                                                                                                                                         REUGKJN


                                                                                                                                        [:1 sewm
                                                                                                                                                 IHFQRMA’HON
                                                                                                                                                                        33123,?“          January 2019                      June 201 9


                                                                               l           I             I     I


                                           Workers wmpensaiwn                                                                                                                                   x         commumc ACTION
                                                   [x
                                           (Hampton)
    '


                       TH E. PIRDCULARS Aﬁﬁ a! adatﬁonalpapwia Medm. mach                                          axira ahsat(s)};




                                 .1,    Complainant, K‘aylene                           Pemmheim, alleges that she was saxually harassezri and mada: to work in a hostile,
                                        work envirrmmen‘c,                           was required to return. m work and to work directly with hear hammer, supervisor 3653
                                        Wingard and Was: 3km retailiataé agaizmt ﬂn' appealing sexual hmassmwt
                                                                                                                         and reporting sexual
                                                                                                                            U.S.C. § 2000 e et; seq,
                                        harassment, ail in rviaiation sf Titis VI}. of the: Civil Righm Amt (If 1.964,
                                                                                                                        4-2

                                        (“Tim VII”) {3:1   A‘or
                                                                about the wag}: of May 22, 2619 Ems Wingard mariéz 5m appropriate comment's to the
                                                                                                                             “big ass”. He then asked
                                        complainam commenting cm her physical amactiwrxess, Co‘msnting 0n her
    I




    '




                                        the Complainant if she was going to ”11mm him in to
                                                                                                  HR” for What he said. When she complained, to
                                        plant       managemmt   she; was told by Myron
                                                                                   ~~~~   Swarm   and. JR 'I‘roycr mat sin: had t0 take: it up directly with
                                                   Wingard, her supervigor and the
                                                                                                                                                                                                                       V




                                        J'es‘s                                                                        I131" 336?.




                         .   L?“       In addition, Compiainant had pmvionsly injured herself cm the job on January 15, 2019, 11nd When sbﬁ
                                                                                        “it was all in her head”, and that she: shouid just “kw?
                                        reported the wm‘k injury she was initially told
                                                                                                                {31" the injmy and was seen by the
                                        going” by her supéwisox, Jess: Wingard. Campmhmnt ﬁlad a repor:
                                        Worker’s  Cozxipansation dcctor‘ The: Complainant was mini         return to wwrk with rastricrions, but the                m
                                                                                                                       (105:, {old her she could work a
                                                                                                                                                 her on light duty if the
                                        supervisor, Jess      Wingard tom her he would not                                               put.

                                                         Camphtinzmt wntinuad to 51.1fm: with extrame headache pain, and   was refused ‘x—rayﬁ or
                                        fail shift.
                                        medicatim          to reiiéf the pain.                               A mum to the- W’oxkar’s compensaticm doctor resulted in Complainant
                                        b&ing put        on fightwhich her suparvisor Jess 'Wingard responded. by telling her ha was pissed
                                                                               duty, to
                                                                                               duty’ when he had refused it.
                                        because she threw him undmr the. bus to get 1hr: ﬂight



                                                                                                                               Continued           0x1 Page,        2




                                                                                                                          Ex.                  A
                USDC        IN/ND case 3:20-cv-00431-JD-MGG document 6 filed 04/27/20 page 5 of 6
      Maw
       _    V   VV__W_~~,,__mmwm—ﬁ
                                                    El
                                                                                                                                                                                   w

            i       Km       1
                                     9;"an 10:                3's     £35
                                                                                                                                                                       “1.1
                                                                                                                                                                              J3
                                                                                                                                                                                   g
                                                                                                                                                                                        Mr.
                                                                                                                                                                                                  F;
                                                                                                                                                                                                                                                                                                                      P‘         ECEB




                                     Cmnpiaiuak‘xt ?tzmjwi that Jams       was going t};u‘uughcmt this {giants ciisotmsing her wcrrlwrs cmapcznsm’ian
                                                                                                    hand” and ﬁlm “she: was jus? being drax‘naﬁc."
                                     injury, and trailing 01:27:31” woricars that it was
                                                                                         “313 in                                                                         311:3}:



                                     At a managwa'mt ximming cm Eebmmy 14, 20} 9, with Jr ”frown ﬁnd Iviyirm‘; Swarm present, Jess
                                     Wimgard again: was (isaxisivm inSiSting tha’t hat £10931, musiom kmadacbe and 01:31:31" £531th were:
                                                                                                                                             ”2111 in


                                     1131' head” and came £316,113}   samaming    mher  than wm‘lig and  Thai  11B wanted to replace; hm. Myi‘m
                                     Swmz apprmched ﬁle mmplaimmt 21nd toici hear hf: would :i‘igum something out for hm sftar 11m" light
                                     duty was done.Tim Cmnplaimnt was: harmgsed and Malinmd against for utilizing Wm‘kar’s
                                     conmensatiw for a ‘lagijrima’m Wink place injmy and inuniiiatcd on, the job 1:1 retaliation far sacking
                                     nmdiczai Missy?" far hear Qanthb—joh éngm‘y,


                                     On           01*   abmri June                  12131?) {file                    Compizsimm bagm i0 Emmmxhage while on tim jab; but she mmagad t0
                                     work: ?,m'ough ﬁle day} and then took. a mum                                                 1:0 Wm»: frasm her 61mm}: the ‘fbﬂowing day, stating that


                                        shmﬂd 11m. be: at WQER; 31:53 Wingmi merely kmked at tbs 110m and walkad away {3011'1E3mi1‘13m'5
                                     she:

                                     made Imumrmm calis: w the plant anal w LECER misting; £0 13nd out abtmt Eaavaa and being; Uffwurk. She
                                     wmiwd no aggggmnwk Smmtime m; or about, 3mm 16, 2019 me. compiainam was imzzninatezﬁ, bur
                                     was unaiwie to Rxm‘ify ﬁlm; mm} (m  abuzz"? July ‘15: 220159 despite rammed cabs to HR.            r31?




                                     Then: has                bezel"; £111               oxlgaiﬂg pattem and practice;                                           mi?     haraassmm and wtalimiom                                                                            in Violation 0f                                       T373116                    VII,

                                     and viala’iim of wm'riqcr’s 0010;.)wmti0n iaws am} izxiium to parrrvide-                                                                                                                             FMLA typf: 16mg fbr a iugi‘thmsfa
                                     medical conditicn supported by a doctor’a 110'memmezh‘laﬁon that                                                                                                                                            $1119:         {Lionmiainant he off work;
                                     Tm: Raspmdem                                   failed               m      angelge with ﬁrm                            Cemgﬂainmt                            01' 1:0          .gszmvidxs                    chpiaimmt PRIME papm’woﬂc
                                     ta Isa            compksted for                       hear          rmdioal                       crmd’itien.



                                     Rmpundmfg                            actimis ware izatantionsﬂ, knowing, wiihﬁﬁ,                                                                                  wmamn, and                                 in xeciiiesg digragard 0f the.
                                     {fﬁompizmwnt’s réghii; under {ha iaws mad public poﬁciass 0f                                                                                                              ‘thaz       Smite;         0f Indiana as addressed by the:
                                     Indiima Worktim                                Cmmpmmﬁon Act, FMLA, as weii                                                                   as Triﬂe V31, 23nd the actiims                                      0f {he Raspondem
                                     2m: in             vimaﬂmi 0f ﬁn: tart laws                                                   311d pubiio p03iwits uﬁhe‘a State                                                       of Iﬂdimiza pmhiisﬁ‘tiug employsm                                                                                             ﬁom
                                     mmiiaaxééng zimirdigmhargizzg mnpisyyanzz:                                                                      it)?   Complaining 0f imrzwsxt'nmt,                                                          m              becoming                                 injured                emma-
                                     job and/or awaiting the                                             righi.           ‘m worlmx’s emilpf;:mmt‘ion bemnﬁta.




awant cm marge; mm: with ham the EEOC and true State»: er mam Agemy, arany. lwm                                                                                                    NDTNQQ-                         WW Hafsmvy W 5W W                                                   Local              ROW? Rmm’lwnw
advisaehs agma‘ﬁas ifschange my aacirems   phms; nunmm’m‘zdkwliicouperatefuily
with mam En ma prowgsing of my chargn in nncmdanm with their pmcmimw.
                                                                                          w
                                                                                                                                                                                       xr’jf/f
                                                                                                                                                                                                  V3           7
                                                                                                                                                                                                                A
                                                                                                                                                                                                                       A


                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                g: ”     /
                                                                                                                                                                                                                                           {55f            W“
                                                                                                                                                                                   fawrzear or                 afﬁrm that haw; mud the abuve charm: and timt
                                                                                                                                                                                                                                             b                                                                                                               El   i9

I   dacjam ux-cheypenagty                               of   mrmy {hm {ha                  above                i3   ﬁrm:         and can‘am.                                      imr:            m       the best m‘ m 5’ mwwletdge. Enformmian and mam.




                                                                    /Vw             Mwﬂwi
                                                                                                    am.



                                                                                               t‘faﬂm“

                                                                                                      /
                                                                                                         II)
                                                                                                            a




                                                                                                                      }
                                                                                                                          ‘
                                                                                                                              ‘   WV

                                                                                                                                        JEN
                                                                                                                                        w”     -'
                                                                                                                                                                                   SIGNATURE OF CQMJJKﬁWAN


                                                                                                                                                                                   sunammgg—M ‘            A
                                                                                                                                                                                                                   am%w
                                                                                                                                                                                                                 :2;
                                                                                                                                                                                                                       M"
                                                                                                                                                                                                                           dww) “Mr


                                                                                                                                                                                                                           Mu 5W6)
                                                                                                                                                                                                                                 V
                                                                                                                                                                                                                                         (Wt
                                                                                                                                                                                                                                                      NTOBEFCRJ:
                                                                                                                                                                                                                                                                 I'

                                                                                                                                                                                                                                                                      I




                                                                                                                                                                                                                                                                ”ngpwﬁlfiiﬁj
                                                                                                                                                                                                                                                                                 »-




                                                                                                                                                                                                                                                                                 ,,,         ,_
                                                                                                                                                                                                                                                                                       M): [Mia
                                                                                                                                                                                                                                                                                                      ,   ,

                                                                                                                                                                                                                                                                                                                    mm:  _




                                                                    Mg                                                                                                             (W W W)
                                                                                .
                                                                                           r
                                                   w                                            v
                                                                                                                     y 3
                                                                                                     gt/ Mix
                                 r
                         .
       ..                                                                  r.

                                                                                                                                                    k,J


           m M3
                _

                                             ,
                                     1           («2/           1,.


                                                                                    f                      ,I’                                                                                                                       m                ‘
                                                                                                                                                                                                                                                                                                                                                         K

                                                                                                                                                                                                                                                                                                              m mm
                                                                                                                                                                                                                                                                                                                                      .


                                                                                         W" Pf
                                                                                                                                                                                                                .gy'



                                                                                                    ”W                                                                              M                                                                                                                         ,7“                             _.
                                                                                                     f
                                                                                                                                                                                                                                                      -"
                                                                                                                                                                                                                                                           ,»
                                                                                                                                                                                                                                                                                            ‘”""  .                          ,
                                                                                                                                                                                                                                                                                                                                          ’
                                                                                                                                                                                                                                                                                                                                                     _




                         5"“                                                    “ﬂ, ”i              1‘1”
                                                                                                                              ”
                                                                                                                 17‘9’”a‘rlf‘mmrm‘c
                                                                                                                                        J                                                              j
                                                                                                                                                                                                           -   ”?ie 1““g                                                                                                          «


                          r              3
                                                              ix” $15"
                                                                      .
                                                                                                                                                                                                                                                      2.                                    Lem                                                                        wﬂrwﬂ‘u




                                                                                                                                                                                                                                                  1                                                           aw:
                                                                                                                                                                                                                                                                          Mary         ﬂaming
                                                                                                                                                                                                                                                                                        ‘
                                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                                    53mm         m inm‘ana
                                                                                                                                                                                                                                                                                             mlah {twat}:
                                                                                                                                                                                                                                                      '



                                                                                                                                                                                                                                                                My        (SOInmis‘Jion                       Emma           BM:                   ‘20,      26213
                                                                                                                                                                                                                                                                                                                                                                       s;


                                                                                                                                                                                                                                                                             *


                                                                                                                                                                                                                                                                                 ww—mww                              -
                                                                                                                                                                                                                                                                                                                                                                       v
                                    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 EEOC Form
                USDC IN/ND caseU.S.
             161 (111'16)
                                3:20-cv-00431-JD-MGG    document 6 filed 04/27/20 page 6 of 6
                                                             DISMISSAL AND NOTICE 0F RIGHTS
T0?     Kaylene J. Peterscheim                                                                                  From:      Indianapolis District Office
        885 West 590 South                                                                                                 101 West Ohio Street
        Wolcottville, EN 46795                                                                                             Suite 1900
                                                                                                                           Indianapolis, IN 46204




       E                          On behalf of person(s) aggrieved whose
                                  CONFIDENTIAL (29 CFR 51601. 7(a))
                                                                                        identity   :‘s




 EEOC    Charge No.                                         EEOC      Representative                                                                            Telephone No‘

                                                            Frederick        J.   BruBaker,
 470-2020-00399                                             Enforcement Supervisor                                                                              (463) 999-1 148

 THE EEOC           IS      CLOSING    ITS FILE           ON THIS CHARGE FOR THE FOLLOWING REASON:
                    The     facts alleged   in   the charge    faii   t0 state a claim       under any 0f the statutes enforced by the EEOC.


                    Your allegations did not involve a            disabﬂity as          deﬁned by the Americans With                       Disabilities Act.



       HDDDD        The Respondent employs                less than the required          number         0f   employees or        is   not otherwise covered by the statutes.


                    Your charge was not timely ﬁled with EEOC;                              in   other words, you waited too long after the date(s) of the aiieged
                    discrimination to ﬁle your Charge

                    The EEOC issues              the following determination:                   its investigation, the EEOC is unable to conclude that the
                                                                                            Based upon
                    information obtained establishes violations of the statutes.             This does not certify that the respondent is in compliance with
                    the statutes,    N0 ﬁnding       is   made   as t0 any other issues that might be construed as having been raised by this charge.

                    The EEOC has adopted the ﬁndings ofthe                        state 0r local fair         emptoyment          practices       agency   that investigated this charge.

       DD
                    Other (brieﬂy state)



                                                                        -
                                                                            NOTICE OF SUIT RIGHTS                             -

                                                               (See the additional information attached Io                 fhis form.)


Title VII,the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and 0f your right t0 sue that we wiil send you,
You may file a lawsuit against the respondent(s) under federat law based on this charge in federal or state court Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge w'Ill be
lost. (The time limit for fiiing suit based on a claim under state law may be different.)



Equal Pay Act (EPA): EPA suits must be ﬂied in federal or state court within 2 years (3 years for willfui violations) of the
allegedEPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                                                         5,
                                                                                                                        .mmission


                                                                                                                '   "


 Enclosures(s)                                                                      r                r                             1


                                                                 ﬁf                     Michelle Eisele,                                                               (Date Maifed)
                                                                            /                                                          i
                                                                                        District Director
 CC’
               David Besinger                                                                                  Christopher C. Myers
               Director      -   Human Resources                                                               Christopher C. Myers and Associates
               Forest River, Inc.                                                                              809 S. Calhoun Street, Suite 400
               PO Box        3030                                                                              Fort      Wayne,            IN   46802
               Elkhart, IN     46515
